Exhibit 10.1

 

COMMITMENT AGREEMENT

 

THIS COMMITMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2019 (“Effective Date”), by and between Watermark Capital Partners,
LLC, a Delaware limited liability company (“Watermark”), Carey Watermark
Investors Incorporated, a Maryland corporation (“CWI 1”), Carey Watermark
Investor 2 Incorporated, a Maryland corporation (“CWI 2,” and together with CWI
1, the “CWI Parties”) and Michael Medzigian (“Medzigian”) as to the covenants in
Section 1.1(c). Watermark, CWI 1 and CWI 2 are collectively referred to herein
as the “Parties” and each as a “Party.”

 

RECITALS

 

WHEREAS, Watermark Lodging Investors Manager, LLC, a wholly-owned subsidiary of
Watermark (the “Manager”), serves as the sole manager of Watermark Lodging
Investors, LLC, a Delaware limited liability company (the “Fund”) engaged in an
ongoing private offering of units of limited liability company interest (the
“Private Offering”);

 

WHEREAS, Watermark and its affiliates perform certain advisory services for the
CWI Parties and their external advisors pursuant to Subadvisory Agreements dated
as of September  15, 2010 (with respect to CWI 1) and February 9, 2015 (with
respect to CWI 2) (the “Subadvisory Agreements”), and the Parties are having
discussions regarding the internalization of the management functions of the CWI
Parties going forward; and

 

WHEREAS, in connection with and to facilitate such discussions, the Parties have
agreed to certain commitments to each other with respect to the wind-up the
affairs of the Fund and related matters.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
representations, warranties and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1.         Watermark Agreements.

 

1.1       In consideration of the agreements of the CWI Parties hereunder,
Watermark, and in the case of Section 1.1(c) Medzigian, hereby agrees to:

 

(a)        From and after the Effective Date, cause the Manager and the Fund to
(i) wind up all capital raising and investment activities of the Fund as
promptly as practicable and (ii) limit the activities of the Fund to those
reasonably necessary to accomplish the agreements of Watermark hereunder.

 

(b)        As of the receipt of the full amount payable pursuant to
Section 2.2(a), commence the orderly liquidation and winding up of the Fund
pursuant to the terms

 

- 1 -



 

and conditions of the Limited Liability Company Agreement of the Fund (as
amended or restated, the “Fund Agreement”) and applicable law.

 

(c)        Devote their business activities exclusively to (i) performing their
obligations under this Agreement, (ii) the affairs of the CWI Parties, including
pursuant to the Subadvisory Agreements and (iii) performing as asset manager
under the Asset Management Agreement, dated December 1, 2009, as amended,
between Hotel Operator (MN) TRS 16-87 Inc. and Watermark and the Asset
Management Agreement, dated October 3, 2017, between Shelbourne Operating
Associates LLC and Watermark, in the case of each of clauses (i), (ii) and
(iii) until the earlier of (x) the termination of this Agreement due to a
payment default by the CWI Parties; (y) 12 months after the termination of
either of the Sub-Advisory Agreements; or (z) 18 months after the Effective
Date.

 

1.2       Notwithstanding anything herein to the contrary, the Parties
acknowledge and agree that the legal existence of the Fund as a limited
liability company organized in the State of Delaware will be continued for so
long as reasonably necessary or appropriate to fully satisfy all tax reporting
and compliance obligations of the Fund and its investors.

 

1.3       If either of the CWI Parties and Medzigian enters into a definitive
employment agreement pursuant to which Medzigian agrees to serve as the full
time chief executive officer of the CWI Parties, the non-competition and other
restrictive covenants in such agreement shall supersede the obligations of
Medzigian under Section 1.1(c).

 

2.         Consideration Payable by CWI Parties.

 

2.1       Subject to the terms and conditions hereof and in consideration of the
agreements of Watermark and Medzigian, the CWI Parties agree to pay Watermark an
aggregate amount of Six Million, Nine Hundred and Fifty Thousand Dollars in cash
($6,950,000) (the “Total Wind-Down Payment”). Each CWI Party will be responsible
for payment of the percentage of each installment of the Total Wind-Down Payment
set forth across from such CWI Party’s name on Schedule A hereto. The CWI
Parties will pay the Total Wind-Down Payment to Watermark, in accordance with
the schedule set forth in Section 2.2 hereof, by wire transfer of immediately
available funds in accordance with the wire transfer instructions previously
provided in writing by Watermark to the CWI Parties. If a CWI Party fails to pay
its portion of the Total Wind-Down Payment when due, Watermark shall promptly
notify the other CWI Party and such other CWI Party shall have the right to cure
such payment default by paying the unpaid amount to Watermark within five days
after receipt of such notice.

 

2.2       The Total Wind-Down Payment shall be due and payable by the CWI
Parties to Watermark as follows:

 

(a)        The sum of Five Million Dollars ($5,000,000) shall be due and payable
to Watermark by October 25, 2019; and

 

(b)        The remaining sum of One Million, Nine Hundred and Fifty Thousand
Dollars ($1,950,000) shall be due and payable to Watermark by January 15, 2020;
provided, however, that such remaining payment of $1,950,000 shall only be
payable to Watermark if either of the CWI 1 Parties has entered into a
definitive employment agreement with

 

- 2 -



 

Medzigian on or before January 15, 2020, pursuant to which Medzigian agrees to
serve as the full time chief executive of the CWI Parties. The CWI Parties and
Medzigian agree to negotiate the employment agreement in good faith.

 

2.3       Notwithstanding anything else in this Agreement to the contrary, if a
CWI Party merges into, is acquired by or otherwise combines with any other
entity following the Effective Date, the entity surviving such merger,
acquisition or combination shall assume all obligations and liabilities of such
CWI Party hereunder, including responsibility for payment of the Total Wind-Down
Payment.

 

3.         Confidentiality. The Parties shall, and shall instruct their
respective officers, directors, employees, agents, direct or indirect equity
holders and other representatives to, maintain in confidence and not disclose
the existence of this Agreement or any terms of this Agreement; provided,
however, that any Party may disclose such information to the extent such
disclosure is required by (i) judicial or administrative process or by order of
a court or other governmental authority or (ii) applicable law or regulation,
including without limitation the public disclosure requirements of the federal
securities laws.

 

4.         Use of Funds.

 

4.1       Watermark represents that Schedule B is accurate in all material
respects.

 

4.2       Watermark covenants that $3,808,000 of the payment set forth in
2.2(a) will be used as promptly as practicable after receipt to pay in full the
amounts set forth in Schedule B to investors in the Fund on a pro rata basis
based on each investor’s investment in the Fund.

 

5.         Miscellaneous.

 

5.1       Costs and Expenses. Each Party will pay its own costs and expenses
(including attorneys’ fees and other professional fees and expenses) in
connection with the negotiation, preparation, execution and delivery of this
Agreement.

 

5.2       Further Assurances. Following the Effective Date, each of the Parties
shall, and shall cause their respective affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement, subject in
all instances to the terms of applicable law and, with respect to Watermark, the
Fund Agreement.

 

5.3       Notices. Any notices, requests, consents, claims, demands, waivers and
other communications made or provided hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by email
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next business day if sent after
normal business hours of the recipient or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid with same day copy by email (even if not confirmed). Such

 

- 3 -



 

communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.3):

 

If to Watermark or Medzigian:

 

Watermark Capital Partners, LLC

150 North Riverside Plaza, Suite 4200

Chicago, Illinois 60606

Attention: Michael Medzigian

Email: medzigian@watermarkcap.com

 

With a copy to (for informational purposes only):

 

Alston & Bird LLP

1201 W. Peachtree Street NW

Atlanta, GA 30309

Attention: Rosemarie Thurston

Email: Rosemarie.Thurston@alston.com

 

If to CWI 1:

 

Carey Watermark Investors Incorporated

50 Rockefeller Plaza

New York, New York 10020

Attention: Chief Financial Officer

Email: msinha@wpcarey.com

 

With a copy to (for informational purposes only):

 

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Michael McTiernan

Email: michael.mctiernan@hoganlovells.com

 

If to CWI 2:

 

Carey Watermark Investors 2 Incorporated

50 Rockefeller Plaza

New York, New York 10020

Attention: Chief Financial Officer

Email:  msinha@wpcarey.com

 

With a copy to (for informational purposes only):

 

- 4 -



 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Kathleen L. Werner

Email: kathleen.werner@cliffordchance.com

 

5.4       Amendment, Modification and Waiver. This Agreement may be amended,
modified or supplemented at any time only by written agreement signed by all of
the Parties hereto, and any failure of a Party to comply with any term or
provision of this Agreement may be waived by the other Parties, at any time by
an instrument in writing signed by or on behalf of such other Parties, but such
waiver shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply.

 

5.5       Severability. If any term or provision of this Agreement is held
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify the Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

5.6       Entire Agreement; Conditions. This Agreement constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, among the Parties, or any of them, with
respect to such subject matter. The Parties acknowledge and agree that, except
as set forth herein, there are no conditions or contingences to the performance
of the obligations of the Parties set forth herein.

 

5.7       Assignment; Successors and Assigns. The respective rights and
obligations of the Parties shall not be assignable without the prior written
consent of the other Parties, and any assignment or transfer by any Party made
without such written consent of the other Parties shall be null and void. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns, including without
limitation any successor entities pursuant to mergers, combinations or
acquisitions.

 

5.8       No Third-Party Beneficiaries. Except as expressly provided herein,
this Agreement is for the sole benefit of the Parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

5.9       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction).

 

- 5 -



 

5.10     Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve complex
issues and, therefore, each such Party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any litigation or other
legal action arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

5.11     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

5.12     Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

5.13     Specific Performance. Each Party hereto agrees that irreparable damage
would occur to a Party if any provision of this Agreement were breached or not
performed by the other Parties in accordance with the terms hereof.  It is
accordingly agreed that, prior to the valid termination hereof, each Party
hereto shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to prevent breaches of this Agreement by the other
Party hereto and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy, at law or in equity, to which it is
entitled.

 

[Signature Page Follows]

 

- 6 -



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

 

Watermark Capital Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

Name: Michael G. Medzigian

 

Title: Chairman and Managing Partner

 

 

 

 

 

 

 

 

 

 

Carey Watermark Investors Incorporated

 

 

 

 

 

 

 

By:

/s/ Charles S. Henry

 

Name: Charles S. Henry

 

Title: Authorized Representative

 

 

 

 

 

 

 

 

 

 

Carey Watermark Investors 2 Incorporated

 

 

 

 

 

 

 

By:

/s/ Robert E. Parsons, Jr.

 

Name: Robert E. Parsons, Jr.

 

Title: Chairman of the Special Committee of the Board of Directors

 

 

 

 

 

 

 

 

 

 

/s/ Michael G. Medzigian

 

Michael G. Medzigian, solely as to the covenants in Section 1.1(c)

 



 

Schedule A

 

CWI Party

Percentage of Cash Payment

Carey Watermark Investors Incorporated

59%  ($4,100,500)

Carey Watermark Investors 2 Incorporated

41%  ($2,849,500)

 

Schedule A

 



 

Schedule B

 

Fund Investor Capital Paid as Selling Commissions, Dealer-Manager Fees and Fund
Operating Costs and Organizational & Offering Expenses, as of September 25, 2019

$2,569,600

8% Return on an Annual Basis on Fund Investor Capital as of September 25, 2019,
Based on Date of Investment

$1,238,400

 

Schedule B

 